IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,840


EX PARTE ANTHONY DEMEL WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 991643 IN THE 351ST DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to sixty years' imprisonment. The First Court of Appeals affirmed his conviction. Williams
v. State, No. 01-05-00412-CR (Tex. App.-Houston [1st Dist.] delivered Aug. 31, 2006, pet. dism'd,
untimely filed).
	Applicant contends that appellate counsel rendered ineffective assistance because she failed
to timely file his petition for discretionary review. Appellate counsel filed an affidavit with the trial
court. Based on that affidavit, the trial court has entered findings of fact and conclusions of law that
appellate counsel failed to timely file Applicant's petition for discretionary review. We find that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the First Court of Appeals in Cause No. 01-05-00412-CR that affirmed his conviction
in Case No. 991643 from the 351st Judicial District Court of Harris County. Applicant shall file his
petition for discretionary review with the First Court of Appeals within 30 days of the date on which
this Court's mandate issues.

Delivered: February 13, 2008
Do not publish